Citation Nr: 1037925	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hidradenitis.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for pain in the right toes.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied service connection for 
hidradenitis, PTSD, pain in the right toes and a right knee 
condition.

In a May 2007 rating decision, the RO granted service connection 
for variococele of the left testicle.  This was a full grant of 
the benefit sought with regard to that issue.  Grantham v. Brown, 
114 F .3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a psychiatric 
disability, to include PTSD and a low back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hidradenitis is etiologically related to active military 
service.

2.  The Veteran does not have a current disability manifested by 
pain in the right toes.

3.  The Veteran does not have a current right knee disability.



CONCLUSIONS OF LAW

1.  Hidradenitis was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for pain in the right 
toes are not met.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  The criteria for service connection for a right knee 
disability are not met.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regard to the Veteran's claim for service 
connection for hidradenitis, further assistance is unnecessary to 
aid the Veteran in substantiating this claim.

With regard to the claims for service connection for a low back 
disability, service connection for a right knee disability, and 
service connection for pain in the right toes, in a November 2004 
letter, issued prior to the adjudication of the claims, the RO 
notified the Veteran of the evidence needed to substantiate his 
claims for service connection.  The letter satisfied the second 
and third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, in 
March 2006 and August 2008 letters.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
VA's notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006 and August 
2008 letters were sent after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was cured by readjudication of the claims 
in a statement of the case issued in May 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Furthermore, the Veteran was afforded VA examinations for his low 
back and his right knee in January 2006.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

With regard to the claim for service connection for pain in the 
right toes, the medical evidence currently of record is 
sufficient to reach a decision.  The medical evidence of record 
contains no complaints, symptoms or diagnoses of pain in the 
right toes.  There is also no indication that the Veteran has 
ever reported symptoms of pain in the right toes besides in his 
original claim.

The Veteran was scheduled for a VA examination in response to his 
claim in December 2005, which he rescheduled.  He was again 
scheduled for a VA podiatry examination in February 2006.  The 
Veteran again cancelled the examination due to his wife being 
ill, and requested that the examination be scheduled for a 
different day of the week, which he specified.  The evidence of 
record does not show that the VA attempted to reschedule the 
Veteran's examination.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The instant case differs from Barr; however, in that 
there is no evidence in the instant that the claimed right toe 
pain may be related to service.  There is no lay or clinical 
evidence of continuity of symptoms or of a current disability.

The Veteran was afforded VA examinations with regard to the right 
knee claim.

For the reasons noted above, the Board finds that VA has complied 
with the VCAA's notification and assistance requirements and the 
appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It also 
provides presumptive service connection on the basis of herbicide 
exposure for each additional disease that the Secretary 
determines in regulations prescribed under this section warrants 
a presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed in 
such regulations in a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hidradenitis

The Veteran contends that his currently demonstrated hidradenitis 
suppurative developed during active military service.

Service treatment records do not contain specific findings 
referable to hidradenitis.  In August 2000, the Veteran was noted 
to have multiple red papules throughout his body, arms and legs.  
He was assessed with poison oak.  In August 2003, the Veteran was 
seen for complaints of a painful cyst behind his testicles.  He 
was diagnosed with a pilonidal cyst, which was punctured and 
drained at that time.  During his separation physical examination 
in October 2003, it was noted that the Veteran's medical history 
included a pilonidal cyst, which was excised and drained, with no 
recurrence and no sequelae.  

VA outpatient treatment records show that the Veteran initially 
established VA treatment in November 2005.  At that time the 
Veteran reported constant, recurrent cysts in the groin area 
since age 19 and occasional cysts in the axillary area.  He also 
reported a history of acne and carbuncle in the axillary and 
groin area.  

The Veteran also reported recurring boils for six years (since 
1999) which had been lanced and injected with steroids.  He 
stated that he was enrolled in a clinical trial, for which he was 
using a topical agent.  He was diagnosed as having hidradenitis 
suppurative, mild to moderate, as well as nodulocystic acne.  

In January 2006, the Veteran reported that he had finished the 
clinical trial and he had not had any recent breakouts on his 
face.  However, he continued to complain of many boils in the 
groin region.  On physical examination, there were several pink 
nodules and one pustule.  He was diagnosed at that time with 
hidradenitis suppurative: moderate. 

Analysis

Service treatment records show evidence of papuoles throughout 
the body and a pilonidal cyst, and approximately two years after 
discharge from service, the Veteran sought treatment for 
recurrent cysts in the groin area, boils in the groin area and 
inflammatory papuoles and nodules on the buttocks, which he 
claimed had been present for six years (since approximately 
1999).  The Veteran has consistently reported during outpatient 
treatment that he has had continuing problems with boils and 
recurrent cysts in the groin area.  The Boards finds that the 
Veteran is competent to make these contentions because his 
symptoms of boils, cysts, papuoles and other symptoms of 
hidradenitis are readily observable.  Additionally, the Board 
finds his account credible based on his consistent description of 
his symptomatology.

The Veteran's descriptions of his continuing problems with 
hidradenitis since discharge from service are consistent and 
credible and demonstrate a continuity of symptomatology dating 
from in-service treatment to present day.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for 
Veterans Claims (Court) determined that tinnitus is the type of 
disorder associated with symptoms capable of lay observation.  
Moreover, there is no medical evidence of record against the 
Veteran's claim.  As such, the Board finds that the evidence of 
record is at least in equipoise.  In light of the foregoing, and 
the Federal Circuit's decision in Davidson, the Board finds that 
service connection for hidradenitis is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53.

Pain in the Right Toes

The Veteran has made no specific contentions with regard to this 
claim.  In his initial application for VA benefits, he did not 
complete the portions that asked him to report when the 
disability began and when he was treated.

Service treatment records contain no findings referable to pain 
in the toes. 

The post-service medical evidence consists of outpatient 
treatment records dated from November 2005 to April 2006.  These 
records do not show that the Veteran reported pain in the toes or 
that there were any findings of a disability of the right toes.

The Veteran has made no specific statements referable to the toe 
claim during the course of the appeal.

As noted above, service connection requires a showing of current 
disability.  A current disability is shown if the claimed 
condition is demonstrated at the time of the claim or while the 
claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

While the Veteran is competent to report symptoms of pain in the 
right toes, Palczewski v. Nicholson, 21 Vet App 174 (2007), he 
has not reported current symptoms of pain in the toes at any time 
since the current claim, although he did list that condition on 
his claim for benefits.  In addition, there is no medical or 
other evidence of pain in the right toes, or a disability of the 
toes of the right foot at any time since the current claim.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the Veteran's claim.  Reasonable doubt 
does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


Right Knee Disability

The Veteran contends that he injured his right knee when he fell 
down the side of a cliff during training exercises in Bridgeport, 
California in 2002, during active military service.  He also 
claims that he was seen by military personnel, diagnosed with a 
contusion and given Motrin for his pain.

Service treatment records are negative for any evidence of 
complaints, diagnosis or treatment for a right knee disability or 
a right knee injury, and at the time of his separation 
examination in October 2003, there is no indication of any 
abnormality related to the right knee, and no diagnosis of a 
right knee disability.

VA outpatient treatment records do not show any complaints 
related to the right knee.

The Veteran was afforded a VA examination in January 2006.  The 
Veteran again reported right knee pain related to an injury in 
2002 during active service, where he fell down the side of a 
cliff during training exercises.  Physical examination showed 
that the knees were symmetrical without swelling, effusion, 
scars, clicks or crepitus.  There was no joint line tenderness 
and no tenderness to palpation.  Range of motion was normal; he 
could squat and duck walk; he had a stable varus and valgus 
stress test; and he had negative McMurray's, Lachman's, anterior 
and posterior drawer tests.  

Also, during repetitive stress testing with a two pound ankle 
weight applied to the ankles, he could perform 10/10 knee kicks 
on the right and left, without pain, weakness, fatigue or 
incoordination.  X-rays of the right knee were normal, with no 
soft tissue abnormalities, and the examiner noted that the 
examination did not rise to the level of a clinical diagnosis.

There is also no other medical evidence, VA or private, of a 
current right knee disability.  

The Veteran is competent to report his symptoms; however, no 
underlying disability has been identified.  Pain without a 
diagnosed or identifiable underlying malady or condition, does 
not constitute a "disability" for which service connection may 
be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the Veteran's claim.



ORDER

Service connection for hidradenitis is granted.

Service connection for pain in the right toes is denied.

Service connection for a right knee disability is denied.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) a link, established by medical evidence, 
between current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

VA outpatient treatment records indicate that the Veteran's PTSD 
screen was positive, but the evidence currently of record does 
not corroborate the occurrence of a stressor supporting the 
diagnosis of PTSD.

The Veteran alleges that he has PTSD as a result of several 
incidences of physical assault during military service.  

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  75 Fed. Reg. 39,852 (Jul. 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(4)).

VA will not deny a PTSD disorder claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence. VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  Id.

While the RO sent the Veteran a questionnaire that should have 
provided some of this notice, he has not received the specific 
notice specified in the regulation.

The Veteran has a documented history of alcohol abuse during and 
after service, which he has reported began as a result of the 
constant physical abuse he endured during active duty.  The 
report from an addictions consultation in September 2002 shows 
that the Veteran was charged with driving under the influence in 
2000 and given a drunk disorderly charge in August 2002, and that 
he was involved in fights while out drinking.  The report also 
shows that the Veteran was noted to be possibly depressed, and 
that he was sent to a psychologist by his parents due to 
substance abuse and depression and seen by a counselor several 
times at the age of 15.  October 2002 mental health treatment 
notes indicate that the Veteran reported having a traumatic 
experience as a child.  The notes also indicate that the Veteran 
had recently completed 45 days of outpatient treatment for 
alcohol dependence.  He was diagnosed at that time with alcohol 
dependence, in early full remission, and noted to be fit for 
duty. The Veteran has also reported that he is unable to maintain 
employment due to his heavy drinking.  See PTSD Questionnaire.  

An examination is needed to clarify the stressors supporting the 
diagnosis of PTSD, and for an opinion as to whether the evidence 
shows behavior changes in response to the alleged personal 
assaults in service.

The Veteran contends that he has low back pain which started in 
2002, during active military service, as a result of carrying 
excessive weight such as his backpack, which weighed 70-80 
pounds.  He claims he was seen by a military doctor and given 
Motrin for the pain.

Service treatment records show that the Veteran complained of 
neck and back pain in December 1999 in conjunction with a 
diagnosis of pneumonia.  He also complained of recurring 
mechanical low back pain in October 2003 during his separation 
physical examination, but no low back disability was diagnosed.  

Outpatient treatment records from the VA Medical Center in 
Providence, Rhode Island show that during treatment in 2005, the 
Veteran reported low back pain since 2002 while carrying packs.

The Veteran was afforded a VA examination in January 2006.  The 
Veteran again reported low back pain since active military 
service, as a result of carrying backpacks weighing between 70-80 
pounds.  The examiner diagnosed minimal dextroscoliosis of the 
thoracolumbar junction with no other back diagnosis.  The 
examiner did not report consideration of the back complaints 
noted in service and provided no opinion as to the relationship 
between the current dextroscoliosis and service.  A medical 
opinion is needed as to whether any current back disability is 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran advising him that 
evidence from sources other than service 
records or evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and allowing him the opportunity 
to furnish this type of evidence or advise VA 
of potential sources of such evidence.

2.  Arrange for the Veteran to be given an 
examination to determine the etiology of all 
current psychiatric disorders.  The examiner 
should review the claims folder and note such 
review in the examination report or addendum.

The examiner should review the claims folder 
and acknowledge such review in the 
examination report or in an addendum.  

If PTSD is diagnosed, the examiner should 
identify the stressors supporting the 
diagnosis.  

If PTSD is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for this diagnosis.  

With respect to any other acquired 
psychiatric disorders found to be present, 
the examiner should provide an opinion as to 
whether it is as likely as not (50 percent 
probability or more ) that the disorder 
originated while the Veteran was serving on 
active duty or is otherwise related to 
service.

If PTSD is diagnosed on the basis of in-
service personal assault, the examiner should 
provide an opinion as to whether there is 
evidence of behavior changes in response to 
the assault.

The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that any current 
psychiatric disability other than PTSD had 
its onset in service or is otherwise the 
result of a disease or injury in service.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an opinion 
could be rendered.  

The examiner is advised that the Veteran is 
competent to report his symptoms and history; 
and such reports must be considered in 
formulating any opinions.

3.  The Veteran should be afforded a new 
examination to determine whether he has a 
current back disability that is related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or addendum.

The examiner should provide an opinion as to 
whether any current back disability (i.e. any 
disability found since the November 2004 
claim for benefits) had its onset in service 
or is otherwise related to a disease or 
injury in service.

The examiner should provide a rationale for 
the opinion.  In formulating this opinion the 
examiner should take into account service 
treatment records documenting back complaints 
in service, and the Veteran's reports of back 
symptoms beginning in service and continuing 
to the present.

4.  The agency of original jurisdiction 
should review the examination reports to 
insure that they contain all information and 
opinions requested in this remand.

5.  If the benefits sought on appeal remain 
denied, the AOJ should issue a supplemental 
statement of the case.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


